Citation Nr: 0406711	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral 
hammertoes.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
March 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for bilateral 
hammertoes is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's generalized anxiety disorder and any incident of 
service.

2.  By rating decision in January 1952, the RO denied service 
connection for a foot condition; the veteran did not initiate 
an appeal from the 1952 rating decision.

3.  Evidence received since the 1952 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
bilateral hammertoes.




CONCLUSION OF LAW

1.  A generalized anxiety disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The January 1952 decision that denied entitlement to 
service connection for a foot condition is final.  38 
U.S.C.A. § 7105(c) (West 2002).

3.  Evidence received since the 1952 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for bilateral hammertoes has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

The veteran filed claims for service connection for a nervous 
condition and new and material evidence adequate to reopen 
his claim for service connection for bilateral hammertoes in 
August 2002.  In September 2002, the RO sent the veteran a 
letter providing the notices required under the VCAA.  In the 
September 2002 letter, the RO explained the information and 
evidence needed to substantiate his claims for service 
connection for a nervous condition and to reopen his claim 
for service connection for bilateral hammertoes, with 
specific references to what the evidence must show to 
establish entitlement to the disabilities claimed.  The 
veteran was also advised that he needed to provide the name 
of the person, agency, or company who had records that the 
veteran believed would help in deciding the claim; the 
address of this person, agency, or company; the approximate 
time frame covered by the records; and the condition for 
which he was treated, in the case of medical records.  The 
veteran was also informed that if there were any private 
records that would support his claim, he had to complete the 
authorization form, which was provided, and the VA would 
request those records.  The veteran was also informed of what 
was needed to reopen his claim for service connection for 
bilateral hammertoes.  The letter explained what portion of 
the evidence and information would be obtained by VA, noting, 
for example, that VA would attempt to obtain such things as 
medical records, employment records, and records of other 
Federal agencies.  Finally, the veteran was asked to tell VA 
about any information or evidence he wanted VA to try to get 
for him.  The letter indicated that the VA would also assist 
the veteran by providing a medical examination or getting a 
medical opinion if necessary to make a decision.  Thus, the 
letter of September 2002, as well as several other documents 
sent to the veteran during the course of the development of 
the claim, provided notices as required under the provisions 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection for generalized anxiety disorder

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of an anxiety disorder.  After 
serving two months and five days on active duty the veteran 
was separated from service as being unfit for service due to 
his bilateral hammertoes.  A January 1951 examination 
indicated that other than the bilateral hammertoes, the 
remainder of the physical was essentially negative.

Treatment records from H.C.G., M.D., dated November 1988 to 
February 2001, show that in November 1988 the veteran was 
seen for a neurological consultation.  According to the 
veteran's wife, the veteran was working for the Highway 
Department in 1975 when an out of control car struck him 
along the side of the road and threw him over a guardrail 
tearing him out of his boots.  He recalled awakening in the 
Our Lady of Bellefonte Hospital Emergency room and had a 
broken left tibia and had abrasions on his face.  The veteran 
indicated that since the accident, his memory had gradually 
worsened.  The veteran continued to work for the Highway 
Department and operated light equipment.  The veteran 
reported being nervous all of his life and attempting to 
remember things made him even more nervous.  The veteran 
reported that he had had a head tremor since the accident and 
his wife reported that he lost his temper quite easily.  It 
was noted that an EEG was done in October 1988 and was 
normal.  

The examiner noted after examination that the veteran 
appeared to be suffering from post-concussive memory loss 
associated with head tremor and disequilibrium.  The plan was 
to obtain formal neuropsychological testing to evaluate his 
memory difficulties as well as other cognitive functions and 
to get an MRI of the brain.  

In January1989 it was noted that the MRI of the brain 
demonstrated an increased signal in the left choroids plexus 
and in the examiner's opinion, there appeared to be an 
increase in the sulcal markings with increased spinal fluid 
content over the left Temporal lobe as compared to the right.  
His neuropsychological evaluation indicated bilateral brain 
involvement with significant verbal memory difficulties.  It 
was noted that there was also an element of depression and 
anxiety and somatization which, perhaps, was interfering with 
is memory.  The veteran was prescribed BuSpar.  The examiner 
could see no reason why the veteran could not continue 
working until his retirement age, but wanted to see how he 
did on the medication. 

In April 1989, the veteran reported a 50 percent improvement 
in his anxiety, but continued to have emotional instability 
and voiced some difficulties that he was having at work not 
being able to complete tasks that younger people could do at 
the rate they were doing it and he also voiced some concerns 
regarding violent actions against co-workers because of the 
continued fun that was being poked at him.  The examiner 
noted that he believed the veteran to be permanently and 
completely disabled from the type of work that he was 
previously doing.  

In November 1998, the examiner indicated that the veteran was 
last seen 10 years ago and at the time had post traumatic 
encephalopathy with verbal memory difficulties and increased 
spinal fluid content over the left temporal lobe as compared 
to the right.  It was noted that the veteran was suffering 
from anxiety and depression and was placed on BuSpar and had 
done well over the years.  The examiner indicated that the 
veteran had congenital anomalies of the brain, namely 
thinning of the corpus callosum, a cavum septum pellucidum 
and a widened interhemispheric fissure.  The examiner stated 
that these appeared to be congenital in nature and probably 
not the result of the automobile accident in 1975.

At his November 2003 hearing, the veteran testified that due 
to being medically discharged as a result of his bilateral 
hammertoes, this caused him anxiety, which manifested over 
the years.  The veteran indicated that he expected to make 
the Navy a career and drank after leaving service due to his 
anxiety.  He indicated that he first went to see a doctor 
about his anxiety in 1989.  The veteran testified that he had 
quite a bit of anxiety after being hit by a car in 1975 and 
suffering a broken left leg and a concussion to the back of 
his head.  The veteran indicated that he saw a psychiatrist 
right after his 1975 accident, but that doctor had since 
died.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Based on this evidence, it is found that the veteran is not 
entitled to service connection for an anxiety disorder.  The 
evidence shows that the veteran did not have an anxiety 
disorder until many years after his active service ended, and 
there are no medical reports of record that indicate the 
anxiety disorder is related to any disease or injury he had 
in service.

The evidence indicates that the veteran had an accident in 
1975 in which he was hit by a car.  The veteran consulted 
with H.C.G., M.D., in 1988 at which time the physician was 
informed of the accident in 1975.  The veteran indicated that 
since that accident his memory had gradually worsened.  At no 
time between 1988 and February 2002 was it mentioned that the 
veteran suffered from an anxiety disorder while in service.  
In fact, the physician noted in November 1998 that the 
veteran was last seen 10 years ago and at the time had 
posttraumatic encephalopathy with verbal memory difficulties 
and increased spinal fluid content over the left temporal 
lobe as compared to the right.  It was noted that the veteran 
was suffering from anxiety and depression and was placed on 
BuSpar and had done well over the years.  The examiner 
indicated that the veteran had congenital anomalies of the 
brain, namely thinning of the corpus callosum, a cavum septum 
pellucidum and a widened interhemispheric fissure.  The 
examiner stated that these appeared to be congenital in 
nature and probably not the result of the automobile accident 
in 1975.

As the record shows no anxiety disorder until many years 
after service and includes no competent medical opinion 
relating a current anxiety disorder to service, a 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application, and 
entitlement to service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



III.  New and material evidence

Service connection for a foot condition was considered in a 
VA rating decisions dated in January 1952.  The veteran was 
denied service connection and he was notified of these 
decisions and of his appellate rights, but he did not appeal.  
The last final denial of the claim was an October 2002 RO 
decision, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
bilateral hammertoes.  

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the January 1952 RO 
decision consisted of the following:

Service medical records, which showed enlistment physical, 
dated December 1950 indicating marked hammertoes 2-3-4-5 
bilateral.  In a medical history report dated January 1951, 
the veteran reported painful toes on walking.  He claimed 
that he wore shoes too small for him as a child and had 
developed bilateral hammertoes, which had caused him pain on 
walking for the past 6 years.  He indicated that he had to 
give up basketball in high school and since he had been in 
the Navy, he was having more pain than ever.  It was noted 
that he could not walk because of painful toes.  The 
examination revealed bilateral hammertoes of 2nd, 3rd, 4th, and 
5th, digits with calloused knuckles and toes pads.  The 
extensor tendons were contracted and the veteran was unable 
to walk because of painful toe pads.  It was recommended that 
the veteran appear before a Board of Medical Survey.  The 
veteran's condition was considered to be disqualifying for 
retention in the U.S. Naval Service.

Evidence received after the January 1952 rating decision 
includes:

A letter from R.D.S., III, D.P.M., dated September 2002, 
which indicated that the veteran had been seen on several 
occasions since January 1997 and had received accommodative 
treatments for his deformed digits.  The veteran had received 
symptomatic debridement of his mycotic toenails and the 
veteran was trying to wear accommodative shoe gear that 
caused decreased tenderness to his feet.  The veteran's 
medical condition did not warrant any type of aggressive 
surgical intervention or oral antifungal medications.  The 
examiner indicated that the veteran would have increased 
pain, especially while walking, if he did not receive 
treatment in his office.  The veteran did not require any 
surgical intervention and continued to be seen approximately 
three to four times yearly, which had allowed the veteran to 
get symptomatic relief and continue to ambulate with his 
normal activities.  

A lay statement from D.M. received in November 2002 indicated 
that this individual had known the veteran for 54 years and 
knew him before went into the Navy.  The individual indicated 
that she was aware that the veteran had hammertoes but they 
never bothered him as long as he wore big shoes and could not 
believe the shape he was in when he was sent home shortly 
after enlistment.  This individual indicated that it took the 
veteran many months after separation from service for him to 
be able to walk without crutches and for the swelling to go 
down; the numbness taking longer.  

At his November 2003 Central Office hearing, the veteran 
testified that he did have hammertoes before boot camp, but 
was subjected to wearing shoes that were several sizes too 
small while in boot camp which aggravated his condition to 
the point where he received his medical discharge.  The 
veteran indicated that he wore a 12 triple E shoe and he had 
to wear a size 11 while in service because they would not 
listen to him when he requested larger shoes and told him the 
shoes would stretch.  The veteran indicated that while in 
service he was given three options concerning his hammertoes.  
He was told that he could have his toes cut off; they could 
break his toes and straighten them out; or he could leave 
them as they were.  The veteran testified that prior to entry 
into service his hammertoes did cause some limitations on his 
activity such as giving up playing ball.

The evidence received since the January 1952 rating decision 
may be considered merely cumulative of evidence previously of 
record in that they simply show that the veteran suffers from 
bilateral hammertoes, a fact known at the time of the prior 
final decision.  However, certain records, to include the 
veteran's testimony from a November 2003 Central Office 
hearing, in which he claimed that although he did have some 
problems with bilateral hammer toes prior to entry into 
service, the Navy forcing him to wear shoes too small for his 
feet aggravated his condition, are so significant that they 
must be considered to fairly decide the veteran's claim.  

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for bilateral hammertoes.


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hammertoes.  The appeal is granted to this extent 
only.


REMAND

The veteran contends that his bilateral hammer toes was 
aggravated by wearing shoes that were too small for him while 
in service.  The veteran has not had a VA examination to 
determine the whether the veteran's disability was aggravated 
by service.  Therefore, further development of the medical 
record is necessary with regard to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

	A. Describe the current 
manifestations of the veteran's hammertoe 
disability.

          A.  Based on the findings on 
your examination and a review of the 
entire record, state a medical opinion as 
to whether there was increase in the 
veteran's hammertoe disability during 
service.

	C.  If there was an increase in the 
veteran's hammertoe disability during 
service, state a medical opinion  as to 
whether the increase in disability was 
beyond the natural progress of the 
disease. 

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



